EXHIBIT 10.9
 
CREDIT AGREEMENT
AMONG
CASH AMERICA INTERNATIONAL, INC.,
AS THE BORROWER,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
THE OTHER LENDERS PARTY HERETO
Dated as of December 5, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section
  Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
         
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    16  
1.03 Accounting Terms
    17  
1.04 Rounding
    17  
1.05 References to Agreements and Laws
    17  
 
       
ARTICLE II. THE TERM LOAN
         
2.01 The Term Loan
    17  
2.02 Borrowings, Conversions and Continuations of Term Loans
    17  
2.03 Termination of Term Loan Commitments
    19  
2.04 Repayment of Term Loans
    19  
2.05 Prepayments
    19  
2.06 Interest
    19  
2.07 Fees
    20  
2.08 Computation of Interest and Fees
    20  
2.09 Evidence of Debt
    20  
2.10 Payments Generally
    21  
2.11 Sharing of Payments
    22  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
         
3.01 Taxes
    23  
3.02 Illegality
    24  
3.03 Inability to Determine Rates
    25  
3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans
    25  
3.05 Funding Losses
    26  
3.06 Matters Applicable to all Requests for Compensation
    27  
3.07 Survival
    27  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO TERM LOAN BORROWING
         
4.01 Conditions of Term Loan Borrowing
    27  
4.02 Conditions to Term Loan Borrowing and all Conversions and Continuations
    28  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
         
5.01 Existence, Qualification and Power; Compliance with Laws
    29  
5.02 Authorization; No Contravention
    29  
5.03 Governmental Authorization
    30  
5.04 Binding Effect
    30  
5.05 Financial Statements; No Material Adverse Effect
    30  
5.06 Litigation
    30  
5.07 No Default
    30  
5.08 Ownership of Property; Liens
    30  

i 



--------------------------------------------------------------------------------



 



         
Section
  Page
5.09 Environmental Compliance
    31  
5.10 Insurance
    31  
5.11 Taxes
    31  
5.12 ERISA Compliance
    31  
5.13 Subsidiaries
    32  
5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act
    32  
5.15 No Financing of Corporate Takeovers
    32  
5.16 Insider
    32  
5.17 Disclosure
    32  
5.18 Intellectual Property; Licenses, Etc
    33  
5.19 Businesses
    33  
5.20 Common Enterprise
    33  
5.21 Solvent
    33  
5.22 Creazione Acquisition
    33  
 
       
ARTICLE VI. COVENANTS
       
 
       
ARTICLE VII. [INTENTIONALLY OMITTED]
       
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
         
8.01 Events of Default
    35  
8.02 Remedies Upon Event of Default
    37  
8.03 Application of Proceeds
    37  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
         
9.01 Appointment and Authorization of Administrative Agent
    38  
9.02 Delegation of Duties
    38  
9.03 Liability of Administrative Agent
    38  
9.04 Reliance by Administrative Agent
    39  
9.05 Notice of Default
    39  
9.06 Credit Decision; Disclosure of Information by Administrative Agent
    40  
9.07 INDEMNIFICATION OF ADMINISTRATIVE AGENT
    40  
9.08 Administrative Agent in its Individual Capacity
    41  
9.09 Successor Administrative Agent
    41  
9.10 Guaranty Matters
    42  
9.11 Administrative Agent May File Proofs of Claim
    42  
9.12 Related Obligations
    43  
9.13 Other Agents; Arrangers and Managers
    43  
 
       
ARTICLE X. MISCELLANEOUS
         
10.01 Amendments, Etc
    43  
10.02 Notices and Other Communications; Facsimile Copies
    45  
10.03 No Waiver; Cumulative Remedies
    46  
10.04 Attorney Costs, Expenses and Taxes
    46  
10.05 INDEMNIFICATION BY THE BORROWER
    47  
10.06 Payments Set Aside
    48  
10.07 Successors and Assigns
    49  
10.08 Confidentiality
    51  

ii 



--------------------------------------------------------------------------------



 



         
Section
  Page
10.09 Set-off
    52  
10.10 Interest Rate Limitation
    52  
10.11 Counterparts
    52  
10.12 Integration
    52  
10.13 Survival of Representations and Warranties
    53  
10.14 Severability
    53  
10.15 Foreign Lenders
    53  
10.16 Removal and Replacement of Lenders.
    54  
10.17 Exceptions to Covenants
    54  
10.18 Governing Law.
    54  
10.19 Waiver of Right to Trial by Jury
    55  
10.20 USA Patriot Act Notice
    55  
10.21 Entire Agreement
    55  
 
       
SIGNATURES
    S-1  

iii 



--------------------------------------------------------------------------------



 



          SCHEDULES  
 
       
 
  1.01    
Subsidiary Groups (for Definitions)
  2.01    
Term Commitments and Pro Rata Shares
  5.13    
Subsidiaries and Other Equity Investments
  7.03 (j)  
Existing Investments
  10.02    
Eurodollar and Domestic Lending Offices, Addresses for Notices
       
 
EXHIBITS  
 
     
Form of
    A    
Assignment and Acceptance
  B    
Guaranty
  C    
Term Loan Note
  D    
Term Loan Notice
  E    
Officer’s Certificate

iv 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of December 5, 2008,
among CASH AMERICA INTERNATIONAL, INC., a Texas corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
     The Borrower has requested that the Lenders provide a term credit facility,
and the Lenders are willing to do so on and subject to the terms and conditions
set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Act” has the meaning set forth in Section 10.20 hereof.
     “Administrative Agent” means Wells Fargo in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Affiliate” means, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 10% or more of the Voting Shares (on a fully diluted basis) of such
Person; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
     “Affiliated IRP Agreement” means an Interest Rate Protection Agreement
entered into between the Borrower and a Lender or an Affiliate of a Lender,
provided that such Lender was a Lender hereunder at the time such Interest Rate
Protection Agreement was entered into.
     “Agent-Related Persons” means the Administrative Agent (including any
successor administrative agent), together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
     “Aggregate Term Commitments” means the aggregate amount of Term Commitments
of the Lenders, which initially shall be $10,000,000, as the same may be
increased or reduced from time to time pursuant to the terms of this Agreement.
     “Agreement” means this Credit Agreement.

1



--------------------------------------------------------------------------------



 



     “Applicable Law” means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
arbitrators in proceedings or actions to which the Person in question is a party
and (b) in respect of contracts made or performed in the State of Texas,
“Applicable Law” shall also mean the Laws of the United States of America,
including, without limitation the foregoing, 12 USC Sections 85 and 86, as
amended to the date hereof and as the same may be amended at any time and from
time to time hereafter, and any other statute of the United States of America
now or at any time hereafter prescribing the maximum rates of interest on loans
and extensions of credit, and the Laws of the State of Texas.
     “Applicable Rate” means (a) in respect of a Eurodollar Rate Loan, 10.00%
per annum, and (b) in respect of a Base Rate Loan, 10.00% per annum.
     “Approved Fund” has the meaning specified in Section 10.07(g) hereof.
     “Assets” means, as of any date, the assets which would be reflected on a
balance sheet of the Borrower and its Subsidiaries on a combined and
consolidated basis prepared as of such date in accordance with GAAP.
     “Assignment and Acceptance” means an Assignment and Acceptance
substantially in the form of Exhibit A.
     “Attorney Costs” means and includes all reasonable fees and disbursements
of any law firm or other external counsel.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31, 2007
and the related consolidated statements of income, stockholders’ equity and cash
flows for such fiscal year of the Borrower.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1 and 1/2 % and (b) the Prime Rate in
effect for such day. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Term Loan that bears interest at a rate based on
the Base Rate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning set forth in the introductory paragraph hereto.

2



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the applicable
offshore Dollar interbank market.
     “Capital Lease” means, as of any date, any lease of property, real or
personal, which would be capitalized on a balance sheet of the lessee prepared
as of such date, in accordance with GAAP, together with any other lease by such
lessee which is in substance a financing lease, including without limitation,
any lease under which (a) such lessee has or will have an option to purchase the
property subject thereto at a nominal amount or an amount less than a reasonable
estimate of the fair market value of such property as of the date such lease is
entered into or (b) the term of the lease approximates or exceeds the expected
useful life of the property leased thereunder.
     “Capital Stock” means, as to any Person, the equity interests in such
Person, including, without limitation, the shares of each class of capital stock
in any Person that is a corporation, each class of partnership interest in any
Person that is a partnership, and each class of membership interest in any
Person that is a limited liability company, and any right to subscribe for or
otherwise acquire any such equity interests.
     “Change of Control” means, with respect to any Person, an event or series
of events by which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 50% or more of
the equity securities of such Person entitled to vote for members of the board
of directors or equivalent governing body of such Person on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right).
     “Closing Date” means the first date all the conditions precedent in
Section 4.01 hereof are satisfied or waived in accordance with Section 4.01
hereof (or, in the case of Section 4.01(b) hereof, waived by the Person entitled
to receive the applicable payment).
     “Code” means the Internal Revenue Code of 1986.
     “Communications” has the meaning specified in Section 10.02(c) hereof.
     “Compensation Period” has the meaning specified in Section 2.10(d)(ii)
hereof.
     “Consequential Loss” means, with respect to the Borrower’s payment of all
or any portion of the then outstanding principal amount of a Lender’s Eurodollar
Rate Loan on a day other than the last day of the Interest Period related
thereto, any loss, cost or expense incurred by such Lender as a result of the
timing of such payment or in redepositing such principal amount,

3



--------------------------------------------------------------------------------



 



including any expense or penalty incurred by such Lender on redepositing such
principal amount, but excluding any loss of the Applicable Rate on the relevant
Eurodollar Rate Loans.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Creazione” means Creazione Estilo, S.A. de C.V., SOFOM, E.N.R., a Mexican
corporation.
     “Creazione Acquisition” means the purchase by Cash America of Mexico, Inc.
of not less than 80% of all authorized, issued and outstanding equity interest
of Creazione.
     “Creazione Acquisition Agreement” means the Securities Purchase Agreement
entered into by and among Creazione, Cash America of Mexico, Inc., Capital
International S.ár.l., St. Claire, S.A. de C.V., Gerardo Ciuk, INVECAMEX, S.A.
de C.V., Arturo Aguilar, an individual citizen of the United Mexican States,
Borrower and the other parties thereto.
     “Creazione Acquisition Documents” means Creazione Acquisition Agreement and
each other agreement required to be delivered pursuant to the Creazione
Acquisition Agreement as a condition to the occurrence of the Creazione
Acquisition.
     “Creazione Effective Time” means the date and time at which the Creazione
Acquisition shall be consummated pursuant to the Creazione Acquisition
Documents.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
     “Default” means any event that, with the giving of any notice, the passage
of time, or both, would be an Event of Default.
     “Default Rate” means an interest rate equal to (a) with respect to a Base
Rate Loan, (i) the Base Rate plus (ii) the Applicable Rate, plus (c) 2% per
annum, and (b) with respect to a Eurodollar Rate Loan, (i) the Eurodollar Rate,
plus (ii) the Applicable Rate, plus (iii) 2% per annum, in each case to the
fullest extent permitted by Applicable Law.
     “Disposition” means the sale, transfer, license or other disposition
(including any sale and leaseback transaction, but excluding a Dividend) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
     “Dollar” and “$” means lawful money of the United States of America.
     “Dollar Equivalent” means, on any date, the amount of Dollars into which an
amount of applicable foreign currency may be converted on such date.

4



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Subsidiary of the Borrower other than a
Foreign Subsidiary.
     “Eligible Assignee” has the meaning specified in Section 10.07(g) hereof.
     “Environmental Laws” means all Laws relating to environmental, health,
safety and land use matters applicable to any property.
     “ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA with respect to a Pension Plan, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
     “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan (rounded upward to the next 1/16th of 1%):
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or
     (b) if the rate referenced in the preceding subsection (a) does not appear
on such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of

5



--------------------------------------------------------------------------------



 



approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or
     (c) if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Wells Fargo and with
a term equivalent to such Interest Period would be offered by Wells Fargo’s
London Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.
     “Eurodollar Rate Loan” means a Term Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” means any of the events or circumstances specified in
Section 8.01.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Wells Fargo on such day on such
transactions as determined by the Administrative Agent.
     “Foreign Lender” has the meaning specified in Section 10.15 hereof.
     “Foreign Loans” means intercompany loans and advances by the Borrower or
any Domestic Subsidiary to a Foreign Subsidiary.
     “Foreign Plan” means any pension plan or other deferred compensation plan,
program or arrangement maintained by a Foreign Subsidiary which, under
applicable local law, is required to be funded through a trust or other funding
vehicle.
     “Foreign Subsidiary” means (a) each Subsidiary of the Borrower or any ERISA
Affiliate which is organized under the laws of a jurisdiction other than the
United States of America or any State thereof, if any, and (b) each Subsidiary
of the Borrower or any ERISA Affiliate of which a majority of the revenues,
earnings or other total assets (determined on a consolidated basis with its
Subsidiaries) are located or derived from operations outside of the United
States of America, if any.
     “Fund” has the meaning specified in Section 10.07(g) hereof.

6



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles as in effect in the
United States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a substantial segment of the
accounting profession, that are applicable to the circumstances as of the date
of determination, consistently applied. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required Lenders
such approval not to be unreasonably withheld and no amendment fee will be
payable to the Lenders in connection with such amendment); provided that, until
so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
     “Guarantors” means, collectively, each Domestic Subsidiary.
     “Guaranty” means the Guaranty made by one or more of the Guarantors,
substantially in the form of Exhibit B.
     “Guaranty Obligation” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guarantying or having the economic
effect of guarantying any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligees in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligees against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include (x) the
purchase of instruments in respect of Investments otherwise permitted by
Section 7.03(a) of the Incorporated Agreement and (y) endorsements of
instruments for deposit or collection in the ordinary course of business. The

7



--------------------------------------------------------------------------------



 



amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.
     “Highest Lawful Rate” at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations. If the maximum rate of interest which, under Applicable Law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to the Borrower. For purposes of
determining the Highest Lawful Rate under Applicable Law, the indicated rate
ceiling shall be the lesser of (a)(i) the “weekly ceiling”, as such ceiling is
computed in Section 303.003 of the Texas Finance Code, as amended, or (ii) if
available in accordance with the terms thereof and at the Administrative Agent’s
option after notice to the Borrower and otherwise in accordance with the terms
of Section 303.103 of the Texas Finance Code, as amended, the “annualized
ceiling”, as such ceiling is determined in accordance with Section 303.009 of
the Texas Finance Code, as amended, and (b)(i) if the amount outstanding under
this Agreement is less than $250,000, twenty-four percent (24%), or (ii) if the
amount outstanding under this Agreement is equal to or greater than $250,000,
twenty-eight percent (28%) per annum.
     “Incorporated Agreement” means that certain First Amended and Restated
Credit Agreement, dated as of February 24, 2005, among the Borrower, each lender
from time to time party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, an L/C Issuer and Swing Line Lender, JPMorgan Chase Bank,
N.A., as Syndication Agent, and U.S. Bank National Association, KeyBank National
Association and Union Bank of California, N.A., as Co-documentation Agents, as
amended by that certain First Amendment to First Amended and Restated Credit
Agreement, dated as of March 16, 2007, that certain Commitment Increase
Agreement, dated as of February 29, 2008, that certain Second Amendment to First
Amended and Restated Credit Agreement, dated as of June 30, 2008, and that
certain Third Amendment to First Amended and Restated Credit Agreement, dated as
of November 21, 2008. Unless otherwise specified herein, all references to the
Incorporated Agreement shall mean the Incorporated Agreement as in effect on the
date hereof, without giving effect to any amendment, supplement or other
modification thereto or thereof after the date hereof.
     “Indebtedness” means, as to any Person at a particular time, all of the
following:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations under any Interest Rate Protection Agreement in an
amount equal to (i) if such Interest Rate Protection Agreement has been closed
out, the unpaid Termination Value thereof, or (ii) if such Interest Rate
Protection Agreement has not

8



--------------------------------------------------------------------------------



 



been closed out, the mark-to-market value thereof determined on the basis of
readily available quotations provided by any recognized dealer in such Interest
Rate Protection Agreement;
     (d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (e) accrued obligations in respect of earnout or similar payments payable
in cash or which may be payable in cash at the seller’s or obligee’s option;
     (f) Capital Lease and Synthetic Lease Obligations;
     (g) any Redeemable Stock of such Person;
     (h) any Receivables Facility Attributed Indebtedness; and
     (i) all Guaranty Obligations of such Person in respect of any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions reasonably
acceptable to the Required Lenders. The amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Liabilities” has the meaning set forth in Section 10.05
hereof.
     “Indemnitees” has the meaning set forth in Section 10.05 hereof.
     “Information” has the meaning set forth in Section 10.08 hereof.
     “Interest Payment Date” means, (a) as to any Term Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Term Loan;
and (b) as to any Base Rate Loan, each Quarterly Date and the Maturity Date.
     “Interest Period” means as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one month thereafter,
as selected by the Borrower in its Term Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

9



--------------------------------------------------------------------------------



 



     (ii) any Interest Period of one month pertaining to a Eurodollar Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the scheduled Maturity Date.
     “Interest Rate Protection Agreement” means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, any cancellations, buy backs, reversals, terminations or assignments
of any of the foregoing, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     “Interest Rate Protection Obligations” means any and all obligations of the
Borrower to any Lender or an Affiliate of a Lender under any Affiliated IRP
Agreement.
     “Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution (including a contribution of property) to, Guaranty Obligation with
respect to the debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IRS” means the United States Internal Revenue Service.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

10



--------------------------------------------------------------------------------



 



     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lender Fee Letter” has the meaning specified in Section 2.07 hereof.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such on Schedule 10.02, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment as security
for Indebtedness, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.
     “Litigation” means any proceeding, claim, lawsuit, arbitration, and/or
investigation by or before any Governmental Authority, including, without
limitation, proceedings, claims, lawsuits, and/or investigations under or
pursuant to any environmental, occupational, safety and health, antitrust,
unfair competition, securities, tax or other Law, or under or pursuant to any
contract, agreement or other instrument.
     “Loan Documents” means this Agreement, the Term Loan Notes, the Lender Fee
Letter, the Mandate Letter, each Guaranty, each Term Loan Notice, and any other
agreement executed, delivered or performable by any Loan Party in connection
herewith or as security for the Obligations.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Mandate Letter” has the meaning specified in Section 2.07 hereof.
     “Material Adverse Effect” means any act or circumstance or event which
(a) causes an Event of Default or causes a Default which could reasonably be
expected to become an Event of Default, (b) otherwise is material and adverse to
the consolidated financial condition or business operations of the Borrower and
its Subsidiaries and which could reasonably be expected to result in a Default
or an Event of Default, (c) in any manner whatsoever materially and adversely
affects the validity or enforceability of any of the Loan Documents in a manner
that impairs the ability of the Lenders to exercise their remedies under this
Agreement or (d) impairs the ability of the Borrower or any of its Subsidiaries
to perform its obligations under any of the Loan Documents to which it is a
party.
     “Maturity Date” means (a) November 21, 2012, or (b) such earlier date upon
which all of the Outstanding Amount shall be due and payable in accordance with
the terms hereof.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding three
calendar years, has made or been obligated to make contributions.

11



--------------------------------------------------------------------------------



 



     “Net Proceeds” means, with respect to the Disposition of any Asset
(including Capital Stock) by or of, or the issuance of Indebtedness to, any
Person, the proceeds received by such Person in connection with such transaction
after deducting therefrom the aggregate, without duplication, of the following
amounts to the extent properly attributable to such transaction or to any asset
that may be the subject thereof: (i) reasonable brokerage commissions, legal
fees, finder’s fees, financial advisory fees, fees for solvency opinions,
fairness opinions, accounting fees, underwriting fees, investment banking fees,
survey, title insurance, appraisals, notaries and other similar commissions and
fees and expenses, in each case, to the extent paid, payable or reimbursed by
such Person; (ii) filing, recording or registration fees or charges or similar
fees or charges paid by such Person; (iii) taxes paid or payable by such Person
or any shareholder, partner or member of such Person to governmental taxing
authorities as a result of such sale or other disposition (after taking into
account any available tax credits or deductions or any tax sharing arrangements
to the extent actually utilized); and (iv) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Obligations) that is secured by a Lien on or otherwise related or
attributable to the stock or asset in question, to the extent required or
permitted pursuant to the documentation evidencing such Indebtedness. To the
extent that any note is obtained in such Disposition, the proceeds received in
respect thereof shall be deemed to be the value of such note as determined in
accordance with GAAP. To the extent that any securities are obtained in any such
sale, lease, transfer or other disposition, the proceeds received in respect
thereof shall be deemed to be the fair market value of such securities as of the
date of such disposition.
     “Note Agreements” means, collectively, (a) that certain Note Agreement
dated as of August 12, 2002, entered into by and between the Borrower and the
“Purchasers” named therein, as amended to the date of this Agreement and such
other further amendments not otherwise prohibited by Section 7.15 of the
Incorporated Agreement; (b) that certain Note Agreement dated as of December 28,
2005, entered into by and between the Borrower and the “Purchasers” named
therein, as amended to the date of this Agreement and such other further
amendments not otherwise prohibited by Section 7.15 of the Incorporated
Agreement; and (c) that certain Note Agreement dated as of December 19, 2006,
entered into by and between the Borrower and the “Purchasers” named therein, as
amended to the date of this Agreement and such other further amendments not
otherwise prohibited by Section 7.15 of the Incorporated Agreement..
     “Notice” has the meaning set forth in Section 10.02(c) hereof.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising. Without
limiting the generality of the foregoing, “Obligations” includes all amounts
which would be owed by any Loan Party or any other Person (other than
Administrative Agent or Lenders) to Administrative Agent, Lenders or any
Affiliate of a Lender under any Loan Document, but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Loan Party or any other
Person (including all such amounts which would become due or would be secured
but for the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding of any other Loan Party or any
other Person under any Debtor Relief Law).

12



--------------------------------------------------------------------------------



 



     “Officer’s Certificate” means a certificate signed by the chief executive
officer of the Borrower substantially in the form of Exhibit E.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
     “Other Taxes” has the meaning set forth in Section 3.01(b) hereof.
     “Outstanding Amount” means with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans occurring on such date.
     “Participant” has the meaning specified in Section 10.07(d) hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
     “Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.
     “Prime Rate” means, at any time, the rate of interest most recently
announced within Wells Fargo at its principal office in San Francisco as its
Prime Rate, with the understanding that Wells Fargo’s Prime Rate is one of its
base rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate. Any change in such rate announced
within Wells Fargo shall take effect on the opening of business on the day such
change is announced within Wells Fargo.
     “Pro Rata Share” means, with respect to each Lender, the percentage
(carried out to the ninth decimal place) of the Aggregate Term Commitments set
forth opposite the name of such Lender on Schedule 2.01, as such share may be
adjusted as contemplated herein.

13



--------------------------------------------------------------------------------



 



     “Property” means any investment in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.
     “Quarterly Date” means the last Business Day of each March, June, September
and December during the term of this Agreement.
     “Receivables Facility Attributed Indebtedness” means the amount of
obligations outstanding under a receivables purchase facility on any date of
determination that would be characterized as principal if such facility were
structured as a secured lending transaction other than a purchase.
     “Redeemable Stock” means the portion of any Capital Stock of the Borrower
or any of its Subsidiaries which prior to the Maturity Date is or may be
(a) unilaterally redeemable (by seeking final or similar payments or otherwise)
upon the occurrence of certain events or otherwise; (b) redeemable at the option
of the holder thereof or (c) convertible into Indebtedness.
     “Register” has the meaning set forth in Section 10.07(c) hereof.
     “Release Date” shall mean the date upon which all Obligations and all
Interest Rate Protection Obligations are paid in full and the Term Commitments
are terminated.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Lenders” means, as of any date of determination, two or more
Lenders whose Voting Percentages aggregate more than 50%.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate controller, treasurer, vice president of finance or
corporate secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
     “Solvent” means, with respect to any Person, that the fair value of the
assets of such Person (both at fair valuation and at present fair saleable value
on a going concern basis) is, on the date of determination, greater than the
total amount of liabilities (including contingent and unliquidated liabilities)
of such Person as of such date and that, as of such date, such Person is able to
pay all liabilities of such Person as such liabilities mature and such Person
does not have unreasonably small capital with which to carry on its business. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than

14



--------------------------------------------------------------------------------



 



securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” has the meaning set forth in Section 3.01(a) hereof.
     “Term Loan” has the meaning specified in Section 2.01.
     “Term Loan Borrowing” means the borrowing of the Term Loans pursuant to
Section 2.01.
     “Term Loan Commitment” means, as to each Lender, its obligation to make a
Term Loan to the Borrower pursuant to Section 2.01 in an aggregate principal
amount not to exceed the amount set forth opposite such Term Lender’s name on
Schedule 2.01 under the caption “Term Loan Commitment” or opposite such caption
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Term Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the Term Loan made by such Lender, substantially in the form
of Exhibit C.
     “Term Loan Notice” means a notice of the Term Loan Borrowing or a change of
Type of the Term Loan, substantially in the form of Exhibit D.
     “Termination Value” means, in respect of any one or more Interest Rate
Protection Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Interest Rate Protection
Agreements, (a) for any date on or after the date such Interest Rate Protection
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Interest Rate Protection Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Interest Rate Protection Agreements (which may include
any Lender).
     “Type” means with respect to a Term Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

15



--------------------------------------------------------------------------------



 



     “Voting Percentage” means, as to any Lender, (a) at any time when the Term
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Term Commitments, the percentage (carried out to
the ninth decimal place) which (i) the Outstanding Amount of such Lender’s Term
Loan then constitutes of (ii) the Outstanding Amount of all Term Loans;
provided, however, that if any Lender has failed to fund any portion of its Term
Loan required to be funded by it hereunder, such Lender’s Voting Percentage
shall be deemed to be zero, and the respective Pro Rata Shares and Voting
Percentages of the other Lenders shall be recomputed for purposes of this
definition and the definition of “Required Lenders” without regard to such
failing Lender’s Term Commitment or the Outstanding Amount of its Term Loan.
     “Voting Shares” of any Person means any class or classes of Capital Stock
having ordinary voting power for the election of at least a majority of the
members of the Board of Directors (or other governing bodies) of such Person,
other than Capital Stock having such power by reason of the happening of a
contingency.
     “Wells Fargo” means Wells Fargo Bank, National Association.
     1.02 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.
     (ii) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
     (e) Except as otherwise provided herein, for the calculation of all
covenants and other provisions contained herein, any amounts included in such
calculation which are not Dollars shall be calculated according to its Dollar
Equivalent on the date of such calculation in accordance with GAAP.

16



--------------------------------------------------------------------------------



 



     1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
ARTICLE II.
THE TERM LOAN
     2.01 The Term Loan. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Lender’s Term Loan Commitment (the
“Term Loans”). The Term Loan Borrowing shall consist of Term Loans made
simultaneously by the Lenders in accordance with the preceding sentence. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
     2.02 Borrowings, Conversions and Continuations of Term Loans.
     (a) The Term Loan Borrowing, each conversion of Term Loans from one Type to
the other, and each continuation of Term Loans as the same Type shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone or electronic mail. Each such notice must be received by the
Administrative Agent not later than 12:00 noon, Dallas, Texas time (i) two
Business Days prior to the requested date of the Term Loan Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) one Business Day prior to the
requested date of the Term Loan Borrowing of Base Rate Loans. Each such
telephonic notice or electronic mail must be confirmed promptly by delivery to
the Administrative Agent of a written Term Loan Notice appropriately completed
and signed by a Responsible Officer of the Borrower. The Term Loan Borrowing of,
and each conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $100,000 in excess
thereof. The Term Loan Borrowing of and each conversion to Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Term Loan Notice (whether telephonic, electronic or written),
shall specify (i) whether the Borrower is requesting the Term

17



--------------------------------------------------------------------------------



 



Loan Borrowing, a conversion of Term Loans from one Type to the other, or a
continuation of Term Loans as the same Type, (ii) the requested date of the Term
Loan Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of the Term Loan Borrowing or Term
Loans to be converted or continued, (iv) the Type of the Term Loan Borrowing or
Term Loans to be converted or continued, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Term Loan in a Term Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans shall be made or continued as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests the Term Loan Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Term Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
     (b) Following receipt of the Term Loan Notice for the Term Loan Borrowing,
the Administrative Agent shall promptly notify each Lender of its Pro Rata Share
of the Term Loan. Following receipt of a Term Loan Notice related to the
continuation or conversion of a Term Loan, the Administrative Lender shall
promptly notify each Lender of the details of such continuation or conversion,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. Each Lender shall make the amount of its Term Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m., Dallas, Texas time, on the Business Day
specified in the applicable Term Loan Notice. Upon satisfaction of the
applicable conditions set forth in Sections 4.01 and 4.02 hereof, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Term Loans may be requested as, converted to or continued as Eurodollar Rate
Loans without the consent of the Required Lenders, and during the existence of
an Event of Default, the Required Lenders may demand that any or all of the then
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
     (e) After giving effect to the Term Loan Borrowing, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than one Interest Period in effect with
respect to all Term Loans.

18



--------------------------------------------------------------------------------



 



     2.03 Termination of Term Loan Commitments. The Aggregate Term Loan
Commitments shall be automatically and permanently reduced to zero on the date
of the Term Loan Borrowing.
     2.04 Repayment of Term Loans. The Borrower shall repay to the Lenders the
aggregate principal amount of all Term Loans outstanding on the Maturity Date.
     2.05 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans in whole or in part; provided
that (i) such notice must be received by the Administrative Agent not later than
12:00 noon, Dallas, Texas time, (A) two Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (B) one Business Day prior to the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Term Loans to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of such Lender’s Pro
Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any voluntary or
mandatory prepayment of a Term Loan shall be accompanied by (a) all accrued
interest thereon, and (b) any additional amounts required pursuant to
Section 3.05 hereof. Each such prepayment shall be applied to the Term Loans of
the Lenders in accordance with their respective Pro Rata Shares. Any mandatory
prepayment required pursuant to Section 2.05(b) hereof shall not be subject to
any notice or minimum payment provisions of this Section 2.05(a).
     (b) Within 10 Business Days of the receipt of Net Proceeds from the
Disposition by the Borrower or any of its Subsidiaries of any Assets other than
any Dispositions permitted under clauses (a) through (e) of Section 7.05 of the
Incorporated Agreement, and clause (f) of Section 7.05 of the Incorporated
Agreement to the extent that a prepayment under this Section 2.05(b) is not
required, the Borrower shall prepay Term Loans in an aggregate principal amount
equal to 25% of such Net Proceeds. Each such mandatory prepayment shall be made
and applied as provided in Section 2.05(a) hereof.
     2.06 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the lesser of (y) the Highest
Lawful Rate and (z) the Eurodollar Rate for such Interest Period plus the
Applicable Rate for Eurodollar Rate Loans; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the lesser of (y) the Highest Lawful
Rate and (z) the Base Rate plus the Applicable Rate for Base Rate Loans.
     (b) Upon the request of the Required Lenders, while any Event of Default
exists or after acceleration, the Borrower shall pay interest on the principal
amount of all outstanding

19



--------------------------------------------------------------------------------



 



Obligations at a fluctuating interest rate per annum at all times equal to the
lesser of (y) the Highest Lawful Rate and (z) the Default Rate, to the fullest
extent permitted by Applicable Law. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
     (c) Interest on the Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.07 Fees. The Borrower shall pay to the Administrative Agent for the
Administrative Agent’s own account, the fees in the amounts and at the times
specified in the letter agreement, dated November 14, 2008, between the Borrower
and Wells Fargo (the “Mandate Letter”). The Borrower shall pay to the
Administrative Agent for the account of each of the Lenders, the fees in the
amounts and at the times specified in the letter agreement, dated December 5,
2008, between the Borrower, the Lenders and Wells Fargo (the “Lender Fee
Letter”). In addition, commencing on March 31, 2010 and on each September 30 and
March 31 thereafter, the Borrower shall pay to the Administrative Agent for the
account of the Lenders a fee in the amount of the product of (a) 5.00% and
(b) the Outstanding Amount of the Term Loans on each such date. Subject to
Section 10.10, such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.
     2.08 Computation of Interest and Fees. Subject to Section 10.10 hereof,
computation of interest on Eurodollar Rate Loans shall be calculated on the
basis of a year of 360 days and the actual number of days elapsed. Computation
of all other types of interest and all fees shall be calculated on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed. Interest shall accrue on each Term Loan for the day on which the Term
Loan is made, and shall not accrue on such Term Loan, or any portion thereof,
for the day on which the Term Loan or such portion is paid, provided that any
Term Loan that is repaid on the same day on which it is made shall bear interest
for one day.
     2.09 Evidence of Debt. The Term Loan made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Term Loan made by the Lenders to the
Borrower and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Term
Loans. In the event of any conflict between the accounts and records maintained
by any Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of such Lender shall control.
Upon the request of any Lender made through the Administrative Agent, such
Lender’s Term Loan may be evidenced by a Term Loan Note in addition to such
accounts or records. Each Lender may attach schedules to its Term Loan Note and
endorse thereon the date, Type (if applicable), amount and maturity of the
applicable Term Loan and payments with respect thereto.

20



--------------------------------------------------------------------------------



 



     2.10 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m., Dallas,
Texas time, on the date specified herein. The Administrative Agent will
promptly, and in any event within the same business day, distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m.,
Dallas, Texas time, shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. The Borrower
authorizes the Administrative Agent to charge the account of the Borrower
maintained with Wells Fargo (as of the Closing Date, such account is number
#4761053503) for each payment of principal, interest and fees as it becomes due
hereunder.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If, at any time after an Event of Default (but prior to (A) the
exercise of remedies provided for in Section 8.02 or (B) the Term Loans becoming
automatically due and payable), insufficient funds under this Agreement are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward costs and expenses (including Attorney Costs and amounts
payable under Article III) incurred by the Administrative Agent and each Lender
in respect of this Agreement, (ii) second, toward repayment of interest and fees
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (iii) third,
toward repayment of principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.
     (d) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and

21



--------------------------------------------------------------------------------



 



     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Term Loan included in the Term Loan
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefore, the Administrative Agent may make a
demand therefore upon the Borrower, and the Borrower shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the Term
Loan. Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its Term Loan Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.
     (e) If any Lender makes available to the Administrative Agent funds for any
Term Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and the conditions to the Term Loan Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (f) The obligations of the Lenders hereunder to make its Term Loan are
several and not joint. The failure of any Lender to make its Term Loan on the
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Term Loan.
     (g) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for its Term Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Term Loan in any particular place or manner.
     2.11 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of its Term Loan any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Term Loans made by them as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Term Loan pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefore, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total

22



--------------------------------------------------------------------------------



 



amount so recovered. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09 hereof with respect to such participation) as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office or any
other jurisdictions in which the Administrative Agent or such Lender transacts
business (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest on the Obligations is paid, such additional amount that

23



--------------------------------------------------------------------------------



 



such Lender specifies as reasonably necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) such Lender would have received if such Taxes or Other Taxes had not
been imposed, with the computation of such additional amount to be set forth in
writing, certified by such Lender, and delivered to the Borrower.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) hereof and (iii) any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
subsection (d) shall be made within 30 days after the date the Lender or the
Administrative Agent makes a demand therefore.
     (e) Each Lender (and the Administrative Agent with respect to payments to
the Administrative Agent for its own account) agrees that (i) it will take all
reasonable actions by all usual means to maintain all exemptions, if any,
available to it from United States withholding taxes (whether available by
treaty, existing administrative waiver, or by virtue of the location of any
Lender’s Lending Office) and (ii) otherwise cooperate with the Borrower to
minimize amounts payable by the Borrower under this Section 3.01; provided,
however, the Lenders and the Administrative Agent shall not be obligated by
reason of this Section 3.01(e) to contest the payment of any Taxes or Other
Taxes or to disclose any information regarding its tax affairs or tax
computation or reorder its tax or other affairs or tax or other planning.
Subject to the foregoing, to the extent the Borrower pays sums pursuant to this
Section 3.01 and the Lender or the Administrative Agent receives a refund of any
or all of such sums, such refund shall be applied to reduce any amounts then due
and owing under this Agreement or, to the extent that no amounts are due and
owing under this Agreement at the time such refunds are received, the party
receiving such refund shall promptly pay over all such refunded sums to the
Borrower, provided no Default or Event of Default is in existence at such time.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, with the computation of such additional
amount to be set forth in writing, certified by such Lender, and delivered to
the Borrower, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also

24



--------------------------------------------------------------------------------



 



pay interest then accrued on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Administrative Agent determines
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for such Eurodollar Rate Loan, or
(c) the Eurodollar Rate for such Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for the
Term Loan Borrowing or any request for a conversion or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for the Term Loan Borrowing of Base Rate Loans in the
amount specified therein, provided that the Borrower shall not be liable for any
Consequential Loss in connection with any such deemed conversion.
     3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 hereof shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements contemplated by Section 3.04(c) hereof), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction, with the
computation of such additional amount to be set forth in writing, certified by
such Lender, and delivered to the Borrower. The affected Lender will as soon as
practicable notify the Borrower of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section and designate a different Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the good faith judgment of such Lender, be materially
disadvantageous to such Lender.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender with respect to this Agreement as a

25



--------------------------------------------------------------------------------



 



consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender, with the
computation of such additional amount to be set forth in writing, certified by
such Lender, and delivered to the Borrower (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Term Loan by such Lender (as determined by such
Lender in good faith, which determination shall be controlling, in absence of
error), which shall be due and payable on each date on which interest is payable
on such Term Loan, provided the Borrower shall have received at least 15 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender, with the computation of such additional amount to be
set forth in writing, certified by such Lender, and delivered to the Borrower.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.
     (d) Notwithstanding anything to the contrary in this Section 3.04, the
Borrower shall not be liable with respect to any amounts that were incurred or
accrued more than (90) days prior to the date of the sending of the notice to
the Borrower under subsection (a), (b) or (c) of this Section 3.04, as the case
may be.
     3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for the Consequential Loss incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such
Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make its Term Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefore as a result of a request by the Borrower
pursuant to Section 10.16 hereof.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Term Loan by a matching
deposit or other borrowing in the applicable offshore Dollar interbank market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

26



--------------------------------------------------------------------------------



 



     3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder and the detailed computation of such amount
or amounts shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.01,
3.02 or 3.04 hereof, the Borrower may remove or replace such Lender in
accordance with Section 10.16 hereof.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Term Commitments and payment in full of all the
other Obligations.
ARTICLE IV.
CONDITIONS PRECEDENT TO TERM LOAN BORROWING
     4.01 Conditions of Term Loan Borrowing. The obligation of each Lender to
make its Term Loan as provided in Section 2.01 is subject to satisfaction of the
following conditions precedent:
     (a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters or items specified in clause (iv) or (v) below
with respect to which the Borrower has given assurances satisfactory to the
Administrative Agent that such items shall be delivered promptly following the
Closing Date), the Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and its
legal counsel:
     (i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
     (ii) Term Loan Notes executed by the Borrower in favor of each Lender, each
in a principal amount equal to such Lender’s Term Loan Commitment;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
     (iv) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, in
good standing and qualified to engage in business in each jurisdiction in which
it is required to be qualified to engage in business, including certified copies
of each Loan Party’s

27



--------------------------------------------------------------------------------



 



Organization Documents, certificates of good standing and/or qualification to
engage in business and tax clearance certificates;
     (v) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) hereof
have been satisfied, and (B) that there has been no event or circumstance since
the date of the Audited Financial Statements which has or could be reasonably
expected to have a Material Adverse Effect;
     (vi) opinions of counsel to each Loan Party in form and substance
reasonably satisfactory to the Administrative Agent;
     (vii) evidence that any Indebtedness not otherwise permitted hereunder has
been or concurrently with the Closing Date is being terminated and all
obligations thereunder have been or concurrently with the Closing Date are being
paid in full;
     (viii) a copy of all Creazione Acquisition Documents, certified as complete
and correct by a Responsible Officer of the Borrower and of Cash America of
Mexico, Inc.;
     (ix) evidence reasonably satisfactory to the Administrative Agent that all
necessary consents have been obtained from and all necessary notice filings have
been made with all Governmental Authorities related to the transactions the
subject of the Creazione Acquisition Documents;
     (x) the Officer’s Certificate executed by the chief executive officer of
the Borrower; and
     (xi) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.
     (b) All fees under the Mandate Letter and the Lender Fee Letter required to
be paid on or before the Closing Date shall have been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced at least
two days prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute its reasonable estimate of Attorney Costs incurred or
to be incurred by it through the closing proceedings (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Administrative Agent).
     (d) The Closing Date shall have occurred on or before January 31, 2009.
     4.02 Conditions to Term Loan Borrowing and all Conversions and
Continuations. The obligation of each Lender to make its Term Loan as provided
in Section 2.01 and to honor any request for the continuation of or conversion
to a Eurodollar Rate Loan is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrower contained in
Article V, or which are contained in any document furnished at any time under or
in connection herewith,

28



--------------------------------------------------------------------------------



 



shall be true and correct on and as of the date of the Term Loan Borrowing or
such continuation or conversion, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 hereof shall be deemed to refer to the most recent
financial statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Incorporated Agreement.
     (b) No Default or Event of Default shall exist, or would result from the
Term Loan Borrowing or such continuation or conversion.
     (c) After giving effect to the Term Loan Borrowing, the aggregate amount of
outstanding Indebtedness of the Borrower and its Subsidiaries is permitted under
the Note Agreements.
     (d) The Administrative Agent shall have received a Term Loan Notice in
accordance with the requirements hereof.
     Each Term Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) hereof have been satisfied on and as of the date of the Term Loan
Borrowing, continuation or conversion, as applicable.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all governmental licenses, authorizations, consents and
approvals necessary to (i) own its assets, carry on its business and
(ii) execute, deliver, and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws (including, without limitation,
all federal and state registrations required by any anti-money laundering Laws),
except in each case referred to in clause (b)(i), (c) or this clause (d), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) materially conflict with or result
in any breach or contravention of, or the creation of any Lien under, any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject; or (c) violate any Law.

29



--------------------------------------------------------------------------------



 



     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject as to enforcement of remedies to
(a) any Debtor Relief Laws and (b) general principles of equity, whether applied
by a court of law or equity.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
in accordance with GAAP consistently applied throughout the period covered
thereby.
     (b) Since the date of the Audited Financial Statements, there has been no
event or circumstance that has or could reasonably be expected to have a
Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues which (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) individually or collectively, could reasonably be expected to
have a Material Adverse Effect.
     5.07 No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation which in the Borrower’s
reasonable judgment would have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens. The Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
have a Material Adverse Effect. As of the Closing Date, the property of the
Borrower and its Subsidiaries will be subject to no Liens, other than Permitted
Liens (as defined in the Incorporated Agreement).

30



--------------------------------------------------------------------------------



 



     5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims would not, individually or in the aggregate, have
a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with reputable national insurance companies, not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies of similar financial condition and strength
engaged in similar businesses and owning similar properties in localities where
the Borrower or its Subsidiaries operate.
     5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan. Each
Foreign Plan is in compliance with applicable laws of any applicable foreign
jurisdictions, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could be reasonably expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under

31



--------------------------------------------------------------------------------



 



Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
     5.13 Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries
other than those specifically disclosed in Schedule 1.01 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Schedule 5.13.
     5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 2005, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     5.15 No Financing of Corporate Takeovers. No proceeds of the Term Loan will
be used (a) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Exchange Act, including particularly (but without
limitation) Sections 13(d) and 14(d) thereof, or (b) for any purpose other than
to provide a portion of the cash consideration payable by the Borrower pursuant
to the Creazione Acquisition Agreement and for other general corporate purposes
of the Borrower.
     5.16 Insider. The Borrower is not, and no Person having “control” (as that
term is defined in 12 U.S.C. § 375(b)(5) or in regulations promulgated pursuant
thereto) of the Borrower is, an “executive officer”, “director”, or “person who
directly or indirectly or in concert with one or more persons owns, controls, or
has the power to vote more than 10% of any class of voting securities” (as those
terms are defined in 12 U.S.C. §375(b) or in regulations promulgated pursuant
thereto) of any Lender, of a bank holding company of which any Lender is a
subsidiary, or of any bank at which any Lender maintains a correspondent
account.
     5.17 Disclosure. No statement, information, report, representation, or
warranty made by any Loan Party in any Loan Document or furnished to the
Administrative Agent or any Lender by or on behalf of any Loan Party in
connection with any Loan Document contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made and at the time at which they were made, not misleading. There is no fact
(excluding economic conditions not peculiar to the Borrower or any Subsidiary)
known to the Borrower or any of its Subsidiaries and not known to the public
generally which materially adversely affects its assets or in the future may
reasonably be expected to (so far as the Borrower or any of its Subsidiaries can
now foresee) result in a Material Adverse Effect, which has not been disclosed

32



--------------------------------------------------------------------------------



 



to the Administrative Agent and the Lenders by or on behalf of the Borrower or
any of its Subsidiaries prior to the Closing Date in connection with the
transactions contemplated hereby.
     5.18 Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other rights that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     5.19 Businesses. The Borrower is presently engaged directly or through
wholly-owned Subsidiaries in (a) the pawn shop business, (b) the business of
cashing checks and conducting related cash dispensing transactions, (c) the
business of making and collecting short term consumer loans, (d) the business of
offering money order, wire transfer and pre-paid card related services to its
customers and (e) other activities related to short term consumer financing and
general consumer financial services.
     5.20 Common Enterprise. The Borrower and its Subsidiaries are engaged in
the businesses set forth in Section 5.19 hereof as of the Closing Date, as well
as in certain other businesses. These operations require financing on a basis
such that the credit supplied can be made available from time to time to the
Borrower and various of its Subsidiaries, as required for the continued
successful operation of the Borrower and its Subsidiaries as a whole. The
Borrower has requested the Lender to make credit available hereunder primarily
for the purposes of financing the operations of the Borrower and its
Subsidiaries. The Borrower and each of its Subsidiaries expects to derive
benefit (and the Board of Directors of the Borrower and each of its Subsidiaries
has determined that such Subsidiary may reasonably be expected to derive
benefit), directly or indirectly, from the credit extended by the Lenders
hereunder, both in its separate capacity and as a member of the group of
companies, since the successful operation and condition of the Borrower and each
of its Subsidiaries is dependent on the continued successful performance of the
functions of the group as a whole.
     5.21 Solvent. The Borrower is, and the Borrower and its Subsidiaries are on
a consolidated basis, Solvent.
     5.22 Creazione Acquisition. With respect to each of the Creazione
Acquisition Documents, (a) all representations (other than representations
described in clause (b)) made by each party in the Creazione Acquisition
Documents are complete, true and correct in all material respects as of the
Creazione Effective Time; (b) the Borrower has no reason to believe that the
representations made by any Person (other than Borrower or a Subsidiary of the
Borrower) in the Creazione Acquisition Documents as to the Financial Statements
of Creazione and its Subsidiaries are not true and correct in all material
respects as of the Creazione Effective Time; (c) the execution and delivery by
each party thereto of the Creazione Acquisition Documents and the consummation
of the transactions therein contemplated or the compliance with the provisions
thereof will not violate any Law, order, writ, judgment, injunction, decree or
award binding on any party thereto or any of its Subsidiaries or any Person
controlling such party or Subsidiary or any of the provisions of the
Organizational Documents of any party thereto or any of its Subsidiaries or any
of the provisions of any indenture, agreement, document, instrument or
undertaking to which any party thereto or any of its Subsidiaries is a party or
subject, or by which any party thereto or any of its Subsidiaries or any
property of or any of its Subsidiaries is

33



--------------------------------------------------------------------------------



 



bound, or conflict with or constitute a default thereunder, except, in each case
to the extent such violation, conflict or default could not reasonably be likely
to result in a Material Adverse Effect, or result in the creation or imposition
of any Lien on any property of Borrower or any Subsidiary; (d) no material
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any or Governmental Authority,
or any other Person is required to authorize, or is required in connection with,
the execution, delivery or performance of, or the legality, validity, binding
effect or enforceability of, any of the Creazione Acquisition Documents, except
those which have already been obtained or given or will be obtained prior to the
Creazione Effective Time; and (e) all conditions to effectiveness of the
Creazione Acquisition Agreement and consummation of the transactions the subject
thereof have been satisfied or waived or will be satisfied or waived prior to
the Creazione Effective Time. All conditions precedent to the Creazione
Acquisition set forth in the Creazione Acquisition Agreement (other than payment
of the purchase price) have occurred or will have occurred or been waived prior
to the Creazione Effective Time. No Creazione Acquisition Document has been
amended or restated, unless the amendment or restatement has been provided to
the Administrative Agent. Neither the Borrower nor Cash America of Mexico, Inc.
has defaulted under any Creazione Acquisition Document and no default exists
under any Creazione Acquisition Document as of the date hereof. Upon payment of
the purchase price, as provided in the Creazione Acquisition Agreement, the
equity interests will be transferred to Cash America of Mexico, Inc. free and
clear of all Liens, claims, encumbrances and other interests. There are no
agreements between or among any of Borrower, any Loan Party, any holder of any
equity interest of Creazione and any other Person, and their respective
Affiliates, related to the subject matter of the Creazione Acquisition Agreement
not contained in the documents copies of which have been delivered to the
Administrative Agent. All material terminations or expirations of waiting
periods imposed by any Governmental Authority necessary for the transactions
contemplated under the Creazione Acquisition Agreement, if any, have occurred or
will have occurred prior to the Creazione Effective Time.
ARTICLE VI.
COVENANTS
     So long as any Lender shall have any Term Commitment hereunder or any Term
Loan or other Obligation shall remain unpaid or unsatisfied, the Borrower shall
comply with all the covenants and agreements applicable to it contained in
Article VI (Affirmative Covenants) and Article VII (Negative Covenants) of the
Incorporated Agreement. The covenants and agreements of the Borrower referred to
in the preceding sentence (including all exhibits, schedules and defined terms
referred to therein) are hereby incorporated herein by reference as if set forth
in full herein with appropriate substitutions, including the following:
     (a) all references to “this Agreement” shall be deemed to be references to
this Agreement; and
     (b) all references to “Default” and “Event of Default” shall be deemed to
be references to a Default and an Event of Default, respectively.
All such covenants and agreements so incorporated herein by reference shall
survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement.

34



--------------------------------------------------------------------------------



 



Any financial statements, certificates or other documents received by the
Administrative Agent under the Incorporated Agreement shall be deemed delivered
hereunder.
ARTICLE VII.
[INTENTIONALLY OMITTED]
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) The Borrower fails to pay when due (i) any principal of, or interest on
the Term Loan or (ii) any fee, expense, reimbursement obligation or any other
amount due in connection herewith or with any other Loan Document, and such
failure with respect to clause (ii) shall have continued for three (3) Business
Days after receipt by the Borrower from the Administrative Agent of notice of
such failure with respect to the Term Loan or other Obligation; or
     (b) Any representation or warranty made under this agreement, or any of the
other Loan Papers, or in any certificate or statement furnished or made to the
Lenders pursuant hereto or in connection herewith or with the Term Loan
hereunder, shall prove to be untrue or inaccurate in any material respect as of
the date on which such representation or warranty is made; or
     (c) The Borrower fails to comply with any covenant or agreement
incorporated herein by reference pursuant to Article VI above, subject to any
applicable grace period, materiality or dollar threshold, and/or notice
requirement set forth in Section 8.01 of the Incorporated Agreement (it being
understood and agreed that any such notice requirement shall be met by the
Lender’s giving the applicable notice to the Borrower hereunder) but without
giving effect to any waiver or amendment of the Incorporated Agreement; or
     (d) The Borrower or any Subsidiary shall fail to perform or observe any
other term or covenant contained herein or in any of the Loan Documents (other
than those specified in subsection (a), or (c) above), on its part to be
performed or observed and such failure shall not be remedied within thirty
(30) days following the earlier of knowledge thereof by the Borrower or any
Subsidiary or written notice by the Administrative Agent to the Borrower; or
     (e) (i) The Borrower or any Subsidiary (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or any Guaranty Obligation (other
than Indebtedness hereunder and Indebtedness under Interest Rate Protection
Agreements) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $2,500,000, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of any Guaranty Obligation with respect to
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,

35



--------------------------------------------------------------------------------



 



such Indebtedness to be demanded or to become due or to be repurchased or
redeemed (automatically or otherwise) or such Guaranty Obligation to become
payable or cash collateral in respect thereof to be demanded; or (ii) there
occurs under any Interest Rate Protection Agreement an Early Termination Date
(as defined in such Interest Rate Protection Agreement) resulting from (A) any
event of default (or, if such Interest Rate Protection Agreement is a forward
gold transaction, any event of default which has not been cured within five
(5) days after the occurrence of such event of default) under such Interest Rate
Protection Agreement as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Interest Rate Protection Agreement) or
(B) any Termination Event (as so defined) under such Interest Rate Protection
Agreement as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Termination Value owed by the Borrower or
such Subsidiary as a result thereof is greater than $1,000,000; or
     (f) Any material portion of any Loan Document shall cease to be legal,
valid, binding agreements enforceable against any party executing the same in
accordance with the respective terms thereof or shall in any way be terminated
or become or be declared ineffective or inoperative or shall in any way
whatsoever cease to give or provide the respective rights, remedies, powers or
privileges intended to be created hereby; or
     (g) The Borrower or any Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or
     (h) Any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of the Borrower or any Subsidiary, or any proceeding under any Debtor Relief Law
relating to the Borrower or any Subsidiary, or to all or any part of its
property is instituted without the consent of such Person, and such appointment
or proceeding shall remain undismissed and unstayed for a period of 60
consecutive days; or
     (i) (i) The Borrower or any Subsidiary becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or
     (j) There is entered against the Borrower or any Subsidiary a final
judgment or order for the payment of money in an aggregate amount exceeding
$2,500,000, and such judgment shall not be satisfied, discharged or stayed (with
sufficient reserves having been set aside by the Borrower or such Subsidiary to
pay such judgment) at least ten (10) days prior to the date on which any of its
assets could be lawfully sold to satisfy such judgment; or
     (k) (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,500,000,
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in

36



--------------------------------------------------------------------------------



 



excess of $2,500,000 or (iii) any Foreign Plan shall be terminated or the
Borrower or any Foreign Subsidiary shall become obligated to pay any obligation
with respect to any Foreign Plan which in either case could reasonably be
expected to have a Material Adverse Effect; or
     (l) A Change of Control of the Borrower shall have occurred; or
     (m) There shall occur any event which, in the reasonable opinion of the
Required Lenders, will have a Material Adverse Effect.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders,
     (a) declare the Term Loan Commitment of each Lender to be terminated,
whereupon such Term Loan Commitments shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of any event specified in
subsections (g) or (h) of Section 8.01 hereof, the obligation of each Lender to
make its Term Loan shall automatically terminate and the unpaid principal amount
of all outstanding Term Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.
     8.03 Application of Proceeds. After the exercise of remedies provided for
in Section 8.02 (or after the Term Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loans, ratably among the Lenders in proportion
to the respective amounts described in this clause Third payable to them;

37



--------------------------------------------------------------------------------



 



     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans in proportion to the respective amounts described in
this clause Fourth held by them;
     Fifth, to payment of Interest Rate Protection Obligations, ratably among
the Guarantied Parties (as defined in the Guaranty) in proportion to the
respective amounts described in this clause Fifth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Administrative Agent. Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
(including counsel to any Loan Party) and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
     9.03 Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness,

38



--------------------------------------------------------------------------------



 



enforceability or sufficiency of this Agreement or any other Loan Document, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.
     9.04 Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants. Where this Agreement expressly
permits or prohibits an action unless the Required Lenders otherwise determine,
the Administrative Agent shall, and in all other instances, the Administrative
Agent may, but shall not be required to, initiate any solicitation for the
consent or a vote of the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01 hereof, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent to such Lender
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.
     9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking

39



--------------------------------------------------------------------------------



 



such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.
     9.06 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.
     9.07 INDEMNIFICATION OF ADMINISTRATIVE AGENT. WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY
UPON DEMAND EACH AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY OR ON
BEHALF OF ANY LOAN PARTY AND WITHOUT LIMITING THE OBLIGATION OF ANY LOAN PARTY
TO DO SO), PRO RATA, AND HOLD HARMLESS EACH AGENT-RELATED PERSON FROM AND
AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT (WHETHER OR NOT
ARISING OUT OF THE NEGLIGENCE OF SUCH AGENT-RELATED PERSON); PROVIDED, HOWEVER,
THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO ANY AGENT-RELATED PERSON OF
ANY PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN
ACCORDANCE WITH THE DIRECTIONS OF THE REQUIRED LENDERS SHALL BE DEEMED TO
CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS SECTION.
WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER SHALL REIMBURSE THE
ADMINISTRATIVE AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR
OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED BY THE ADMINISTRATIVE

40



--------------------------------------------------------------------------------



 



AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENT
CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE BORROWER. THE
UNDERTAKING IN THIS SECTION SHALL SURVIVE TERMINATION OF THE TERM LOAN
COMMITMENTS, THE PAYMENT OF ALL OBLIGATIONS HEREUNDER AND THE RESIGNATION OR
REPLACEMENT OF THE ADMINISTRATIVE AGENT. THE FOREGOING INDEMNITY SHALL APPLY TO
THE NEGLIGENCE OF THE AGENT-RELATED PERSON (BUT NOT THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE AGENT-RELATED PERSON).
     9.08 Administrative Agent in its Individual Capacity. The Administrative
Agent, acting in any capacity other than pursuant to this Agreement, and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though it were not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent, acting in any capacity other than pursuant to this Agreement, or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Term Loan, the Administrative Agent, acting in its
capacity as a Lender, shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not the Administrative Agent, and the terms “Lender” and “Lenders” include the
Administrative Agent in its individual capacity.
     9.09 Successor Administrative Agent. The Administrative Agent (i) may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower and (ii) if the Administrative Agent, acting in its capacity as a
Lender, assigns all of its Term Loan Commitment and Term Loan pursuant to
Section 10.07(b), shall resign upon receiving a written request therefor from
the Borrower, with such resignation to be effectuated by the Administrative
Agent sending 30 days advance notice of such resignation to the Borrower and the
Lenders, such resignation notice to be delivered by the Administrative Agent to
the Borrower and the Lenders upon the Administrative Agent’s receipt of the
above-described written notice from the Borrower requesting such resignation. If
the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders which successor administrative agent shall require the consent of the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor administrative agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor
administrative agent from among the Lenders. Upon the acceptance of its
appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to

41



--------------------------------------------------------------------------------



 



all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor administrative agent, and
the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 hereof shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
     9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.
     9.11 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Term Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceedings; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04 hereof.

42



--------------------------------------------------------------------------------



 



     9.12 Related Obligations. The benefit of the Loan Documents and of the
provisions of this Agreement and the Guaranty shall extend to and be available
in respect of any obligation arising under any Affiliated IRP Agreement or that
is otherwise owed to Persons other than the Administrative Agent and the Lenders
pursuant to the Loan Documents or the Affiliated IRP Agreements (collectively,
“Related Obligations”) solely on the condition and understanding, as among the
Administrative Agent and the Lenders, that (a) the Related Obligations shall be
entitled to the benefit of the Loan Documents to the extent expressly set forth
in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, the Guaranty on behalf and as agent for the holders of the Related
Obligations, but the Administrative Agent is otherwise acting solely as agent
for the Lenders and shall have no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or other obligation whatsoever to any holder of Related
Obligations; (b) all matters, acts and omissions relating in any manner to the
Guaranty shall be governed solely by the provisions of this Agreement and the
Guaranty and no separate Lien, right, power or remedy shall arise or exist in
favor of any Guarantied Party (as defined in the Guaranty) under any separate
instrument or agreement or in respect of any Related Obligation; (c) each
Guarantied Party shall be bound by all actions taken or omitted, in accordance
with the terms of this Agreement and the Guaranty, by the Administrative Agent
and the Required Lenders, each of whom shall be entitled to act at its sole
discretion and exclusively in its own interest given its own Term Loan
Commitment and its own interest in its Term Loan and other Obligations to it
arising under this Agreement or the other Loan Documents, without any duty or
liability to any other Guarantied Party or as to any Related Obligation and
without regard to whether any Related Obligation remains outstanding or is
otherwise affected or put in jeopardy thereby; (d) no holder of Related
Obligations and no other Guarantied Party (except the Administrative Agent and
the Lenders, to the extent set forth in this Agreement) shall have any right to
be notified of, or to direct, require or be heard with respect to, any action
taken or omitted under this Agreement or the other Loan Documents; and (e) no
holder of any Related Obligation shall exercise any right of setoff, banker’s
lien or similar right, except as expressly provided in Section 10.09 hereof.
     9.13 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger, “ “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement (including any provision of the Incorporated Agreement incorporated
herein by reference pursuant to Article VI above and any waiver of
Section 8.01(c) above) or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the

43



--------------------------------------------------------------------------------



 



applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
     (a) extend or increase the Term Loan Commitment of any Lender (or reinstate
any Term Loan Commitment terminated pursuant to Section 8.02 hereof) or subject
the Lenders to any additional obligations, without the written consent of such
Lender;
     (b) postpone any scheduled date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document or waive any Event of Default occurring pursuant
to Section 8.01(a) hereof, without the written consent of each Lender directly
affected thereby;
     (c) reduce or subordinate the principal of, or the rate of interest
specified herein on, any Term Loan, or (subject to clause (ii) of the proviso
below) any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of the Leverage Ratio (including
any change in any defined terms used therein) of the Incorporated Agreement that
would result in a reduction of any interest rate on any Term Loan or fee payable
hereunder, without the written consent of each Lender directly affected thereby;
     (d) change the percentage of the Aggregate Term Loan Commitments or of the
aggregate unpaid principal amount of the Term Loans which is required for the
Lenders or any of them to take any action hereunder, without the written consent
of each Lender;
     (e) change the Pro Rata Share or Voting Percentage of any Lender, without
the written consent of each Lender;
     (f) amend this Section, or any provision herein providing for consent or
other action by all the Lenders, without the written consent of each Lender; or
     (g) release any Guarantor from any Guaranty or subordinate any obligation
of any Guarantor under any Guaranty, except as otherwise provided in
Section 9.10 hereof, without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(ii) the Mandate Letter may be amended, or rights or privileges thereunder
waived, except in a writing executed by the parties to the Mandate Letter.
Notwithstanding anything to the contrary herein, any Lender that has failed to
fund any portion of its Term Loan required to be funded by it hereunder shall
not have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Pro Rata Share of such Lender may not be increased
without the consent of such Lender.

44



--------------------------------------------------------------------------------



 



     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 10.02; or, in the case of the Borrower or the
Administrative Agent, to such other address as shall be designated by such party
in a notice to the other parties, and in the case of any other party, to such
other address as shall be designated by such party in a notice to the Borrower
or the Administrative Agent. All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of (i) actual receipt by
the intended recipient and (ii) (A) if delivered by hand or by courier, when
signed for by the intended recipient; (B) if delivered by certified mail, three
Business Days after deposit in the mails, postage prepaid for certified delivery
with return receipt requested; (C) if delivered by facsimile, when sent and
receipt has been confirmed by telephone; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of subsection (c) below),
when delivered; provided, however, that notices and other communications to the
Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. Any notice or other communication permitted to
be given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified on Schedule 10.02, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (c) Other Communications. Notwithstanding anything in this Section 10.02 or
elsewhere in this Agreement to the contrary, the Borrower agrees that the
Administrative Agent may make any material delivered by the Borrower to the
Administrative Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to the
Borrower, any of its Subsidiaries, or any other materials or matters relating to
this Agreement, the Term Loan Notes or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate of the Administrative Agent, or any Person
that is not an Affiliate of the Administrative Agent), such as IntraLinks, or a
substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect

45



--------------------------------------------------------------------------------



 



or incomplete downloading, delays in posting or delivery, or problems accessing
the Communications posted on the Platform and any liability for any losses,
costs, expenses or liabilities that may be suffered or incurred in connection
with the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform. Each Lender agrees that notice to it
(as provided in the next sentence) (a “Notice”) specifying that any
Communication has been posted to the Platform shall for purposes of this
Agreement constitute effective delivery to such Lender of such information,
documents or other materials comprising such Communication. Each Lender agrees
(i) to notify, on or before the date such Lender becomes a party to this
Agreement, the Administrative Agent in writing of such Lender’s e-mail address
to which a Notice may be sent (and from time to time thereafter to ensure that
the Agent has on record an effective e-mail address for such Lender) and
(ii) that any Notice may be sent to such e-mail address.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronically mailed Term Loan Notices) purportedly given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic or
electronically mailed notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
     10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs, and (c) to pay or

46



--------------------------------------------------------------------------------



 



reimburse each Lender for all reasonable costs and expenses incurred after an
Event of Default in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all reasonable search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other reasonable out-of-pocket expenses incurred by the
Administrative Agent and the reasonable cost of independent public accountants
and other outside experts retained by the Administrative Agent or any Lender.
The agreements in this Section shall survive the termination of the Term Loan
Commitments and repayment of all the other Obligations.
     10.05 INDEMNIFICATION BY THE BORROWER.
     (a) WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED,
THE BORROWER AGREES TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH AGENT-RELATED
PERSON, EACH LENDER AND THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, COUNSEL, AGENTS AND ATTORNEYS-IN-FACT (COLLECTIVELY THE
“INDEMNITEES”) FROM AND AGAINST: (a) ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR
CAUSES OF ACTION THAT MAY AT ANY TIME (INCLUDING AT ANY TIME FOLLOWING REPAYMENT
OF THE OBLIGATIONS AND THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT OR
THE REPLACEMENT OF ANY LENDER) BE ASSERTED OR IMPOSED AGAINST ANY INDEMNITEE,
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (1) THE
EXECUTION OR PERFORMANCE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (2) ANY
VIOLATION BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY AFFILIATES OF ANY
LAWS, INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS, OR ANY ENVIRONMENTAL
CLAIM AGAINST ANY INDEMNITEE, (3) ANY FAILURE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO COMPLY WITH ANY COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (4) ANY MISREPRESENTATION BY THE BORROWER
OR ITS SUBSIDIARIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR (5) THE
USE OR CONTEMPLATED USE OF THE PROCEEDS OF ANY TERM LOAN; (b) ANY ADMINISTRATIVE
OR INVESTIGATIVE PROCEEDING BY ANY GOVERNMENTAL AUTHORITY ARISING OUT OF OR
RELATED TO A CLAIM, DEMAND, ACTION OR CAUSE OF ACTION DESCRIBED IN
SUBSECTION (a) ABOVE; AND (c) ANY AND ALL LIABILITIES (INCLUDING LIABILITIES
UNDER INDEMNITIES), LOSSES, COSTS OR EXPENSES (INCLUDING ATTORNEY COSTS) THAT
ANY INDEMNITEE SUFFERS OR INCURS AS A RESULT OF THE ASSERTION OF ANY FOREGOING
CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING, OR AS A RESULT OF THE
PREPARATION OF ANY DEFENSE IN CONNECTION WITH ANY FOREGOING CLAIM, DEMAND,
ACTION, CAUSE OF ACTION OR PROCEEDING, IN ALL CASES, WHETHER OR NOT ARISING OUT
OF THE NEGLIGENCE OF AN INDEMNITEE, AND, WHETHER OR NOT AN INDEMNITEE IS A PARTY
TO SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING (ALL THE FOREGOING,
COLLECTIVELY, THE “INDEMNIFIED

47



--------------------------------------------------------------------------------



 



LIABILITIES”); PROVIDED THAT NO INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION
FOR (i) ANY CLAIM CAUSED BY ITS OWN GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT, AS FINALLY JUDICIALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION OR (ii) FOR ANY LOSS ASSERTED AGAINST IT BY ANOTHER INDEMNITEE. THE
FOREGOING INDEMNITY SHALL APPLY TO THE NEGLIGENCE OF THE INDEMNITEE (BUT NOT THE
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF THE INDEMNITEE). THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THE TERM LOAN
COMMITMENTS AND REPAYMENT OF ALL THE OTHER OBLIGATIONS.
     (b) EACH INDEMNITEE AGREES WITH RESPECT TO ANY ACTION AGAINST IT IN RESPECT
OF WHICH INDEMNITY MAY BE SOUGHT UNDER THIS SECTION 10.05, THAT SUCH INDEMNITEE
WILL GIVE WRITTEN NOTICE OF THE COMMENCEMENT OF SUCH ACTION TO THE BORROWER
WITHIN A REASONABLE TIME AFTER SUCH INDEMNITEE IS MADE A PARTY TO SUCH ACTION.
UPON RECEIPT OF ANY SUCH NOTICE BY THE BORROWER, THE BORROWER, UNLESS SUCH
INDEMNITEE SHALL BE ADVISED BY ITS COUNSEL THAT THERE ARE OR MAY BE LEGAL
DEFENSES AVAILABLE TO SUCH INDEMNITEE THAT ARE DIFFERENT FROM, IN ADDITION TO,
OR IN CONFLICT WITH, THE DEFENSES AVAILABLE TO THE BORROWER, MAY PARTICIPATE
WITH THE INDEMNITEE IN THE DEFENSE OF SUCH INDEMNIFIED MATTER, INCLUDING THE
EMPLOYMENT OF COUNSEL CONSENTED TO BY SUCH INDEMNITEE (WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD); PROVIDED, HOWEVER, NOTHING PROVIDED HEREIN SHALL
(i) ENTITLE THE BORROWER TO ASSUME THE DEFENSE OF SUCH INDEMNIFIED MATTER OR
(ii) REQUIRE THE CONSENT OF THE BORROWER FOR ANY SETTLEMENT OR ACTION IN RESPECT
OF SUCH INDEMNIFIED MATTER, ALTHOUGH EACH INDEMNITEE AGREES TO CONFER AND
CONSULT WITH THE BORROWER BEFORE MAKING ANY SETTLEMENT OF SUCH INDEMNIFIED
MATTER.
     10.06 Payments Set Aside. To the extent that the Borrower makes a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

48



--------------------------------------------------------------------------------



 



     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Term Loan Commitment and its Term Loan at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Term Loan Commitment or its Term Loan at the
time owing to it or in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund with respect to a Lender, the aggregate amount of
the Term Loan Commitment or the Term Loan outstanding subject to each such
assignment, determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent, shall not be less
than $5,000,000 unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
its Term Loan or the Term Loan Commitment assigned, (iii) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500
(provided no such fee shall be required for an assignment to an Affiliate of a
Lender) and (iv) in the case of an assignment to an Affiliate of a Lender or to
an Approved Fund, the assigning Lender shall ensure that all of the Borrower’s
dealings with the assignee shall be conducted through the same Lender. Subject
to acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.07 (which accrued to such Lender prior to such
assignment), 10.04 and 10.05 hereof). Upon request and at no expense to the
Borrower, the Borrower shall execute and deliver new or replacement Term Loan
Notes to the assigning Lender and the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

49



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Term Loan Commitments of, and
principal amount of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (d) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Term Loan
Commitments and/or the Term Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that would (i) postpone any date upon
which any payment of money is scheduled to be paid to such Participant,
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant, or (iii) release any Guarantor from the Guaranty except as
permitted under Section 9.10. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 hereof to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.09 hereof as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 hereof as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.02 or 3.04 hereof than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
hereof unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 10.15 hereof as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Term Loan
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, without the
requirement for notice to or consent of any Person or the payment of

50



--------------------------------------------------------------------------------



 



any fee; provided that no such pledge or assignment shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
     (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by the Administrative Agent and, unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivative transaction or (y) an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     10.08 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
required to keep such Information confidential) with respect to the monitoring
and administration of this Agreement or any other Loan Documents; (b) to the
extent required by any regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Borrower; (g) with the written consent of the Borrower;
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) only to the extent required, to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its Affiliates. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower, its Affiliates or their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly

51



--------------------------------------------------------------------------------



 



identified at the time of disclosure as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligations to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential Information.
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special (except trust and escrow accounts), time or demand,
provisional, final or otherwise) at any time held by, and other indebtedness at
any time owing by, such Lender to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender,
now or hereafter existing, irrespective of whether or not the Administrative
Agent or such Lender shall have made demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.
     10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate. If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Term
Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
     10.12 Integration. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the

52



--------------------------------------------------------------------------------



 



respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of the making of the Term Loan
Borrowing, and shall continue in full force and effect as long as any Term Loan
or any other Obligation shall remain unpaid or unsatisfied.
     10.14 Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.15 Foreign Lenders. Each Lender that is a “foreign corporation,
partnership or trust” within the meaning of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or after accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Person
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Person by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Person is entitled to an exemption from,
or reduction of, U.S. withholding tax. Thereafter and from time to time, each
such Person shall (a) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Person by the Borrower pursuant to this Agreement, (b) promptly
notify the Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (c) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction. If any Governmental Authority asserts that
the Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefore,

53



--------------------------------------------------------------------------------



 



including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent. The obligation of the
Lenders under this Section shall survive the payment of all Obligations and the
resignation or replacement of the Administrative Agent.
     10.16 Removal and Replacement of Lenders.
     (a) Under any circumstances set forth herein providing that the Borrower
shall have the right to remove or replace a Lender as a party to this Agreement,
the Borrower may, upon notice to such Lender and the Administrative Agent,
replace such Lender by causing such Lender to assign its Term Loan pursuant to
Section 10.07(b) hereof to one or more other Lenders or Eligible Assignees
procured by the Borrower; provided, however, that if the Borrower elects to
exercise such right with respect to any Lender pursuant to Section 3.06(b)
hereof, it shall be obligated to remove or replace, as the case may be, all
Lenders that have made similar requests for compensation pursuant to
Section 3.01, 3.02 or 3.04 hereof. In such event, the Borrower shall release
each such Lender from its obligations under the Loan Documents. Any Lender being
replaced shall execute and deliver an Assignment and Acceptance with respect to
such Lender’s Term Loan. The Administrative Agent shall distribute an amended
Schedule 2.01, which shall be deemed incorporated into this Agreement, to
reflect changes in the identities of the Lenders and adjustments of their
respective Pro Rata Shares resulting from any such removal or replacement.
     (b) This Section shall supersede any provision in Section 10.01 hereof to
the contrary.
     10.17 Exceptions to Covenants. Neither the Borrower nor any Subsidiary
shall be deemed to be permitted to take any action or fail to take any action
which is permitted as an exception to any of the covenants contained herein or
which is within the permissible limits of any of the covenants contained herein
if such action or omission would result in the breach of any other covenant
contained herein.
     10.18 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN DALLAS COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS (DALLAS DIVISION), AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF

54



--------------------------------------------------------------------------------



 



FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR
OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
     10.19 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     10.20 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information required by
the Act or any regulation promulgated pursuant to the Act that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act
     10.21 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            CASH AMERICA INTERNATIONAL, INC.
      By:   /s/ Austin D. Nettle         Name:   Austin D. Nettle       
Title:   Vice President and Treasurer   

56



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
      By:   /s/ Jeffrey D. Bundy         Name:   Jeffrey D. Bundy       
Title:   Vice President        WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Lender
      By:   /s/ Jeffrey D. Bundy         Name:   Jeffrey D. Bundy       
Title:   Vice President   

57



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Lindsey M. Hester         Name:   Lindsey M. Hester       
Title:   Vice President     

58